Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-6, 8-13, 15-16, 18-20 allowed.

The following is an examiner’s statement of reasons for allowance:  The following is a statement of reasons for the indication of allowable subject matter:  The claims present claims eligible under 35 USC 101.  The abstract idea is integrated into a practical application because the abstract idea is applied in a meaningful way beyond generally linking the abstract idea to a particular technological environment.  In addition, the closest prior art, taken alone or in combination, includes:
	Ramachandran et al, US 2018/0285810
	Jha et al, US 2020/0410662
	Townsend, US 2019/0305932
	
	Ramachandran et al teaches using blockchain within a food supply chain but does not describe generating a rating indicating the level of pollution to which the food was exposed wherein the cognitive engine and machine learning algorithm assess an impact of extraneous factors over the blockchain to generate an aggregate food supply chain score for the food product. 

	Jha et al describes using deep learning algorithms to detect defects but the learning algorithms are not used to generate any sort of rating to assess the impact of 

	Townsend describes how blockchain is useful for track food to assist in discovering a source of food contamination but describe generating a rating indicating the level of pollution to which the food was exposed wherein the cognitive engine and machine learning algorithm assess an impact of extraneous factors over the blockchain to generate an aggregate food supply chain score for the food product. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683